MEMORANDUM DECISION
                                                                          Jun 18 2015, 6:14 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Jeffrey E. Stratman                                      Gregory F. Zoeller
      Aurora, Indiana                                          Attorney General of Indiana
                                                               Karl M. Scharnberg
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Despina N. Manologlou,                                   June 18, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               58A01-1410-CR-469
              v.                                               Appeal from the Ohio Circuit Court
                                                               Lower Court Cause No.
      State of Indiana,                                        58C01-1310-FA-6
                                                               The Honorable James D.
      Appellee-Plaintiff.
                                                               Humphrey, Judge




      Pyle, Judge.




                                         Statement of the Case
[1]   Appellant/Defendant, Despina N. Manologlou (“Manologlou”), appeals her

      sentence of fifteen (15) years executed for her conviction of Class B felony

      Court of Appeals of Indiana | Memorandum Decision 58A01-1410-CR-469| June 18, 2015         Page 1 of 8
      conspiracy to commit child molesting.1 She argues that her sentence is

      inappropriate in light of the nature of her offense and character. We disagree

      and conclude that the trial court’s sentence is not inappropriate.


[2]   We affirm.


                                                       Issue
              Whether Manologlou’s sentence is inappropriate in light of the
              nature of her offense and her character.

                                                       Facts
[3]   On September 24, 2013, Manologlou, a thirty-one-year-old woman, wrote a

      note to H.W., a seventeen-year-old girl, and asked H.W. to text her.

      Manologlou sent the note home with H.W.’s younger brother to give to H.W.

      H.W. texted Manologlou, and Manologlou proposed that H.W. have sexual

      intercourse with H.W’s boyfriend in front of Manologlou’s male friend for

      money. Manologlou said that the man was going to pay Manologlou for

      setting up the arrangement, and she would give some of the money to H.W. for

      participating. H.W. told her that she would not participate and that the

      proposal had made her boyfriend upset. Manologlou asked H.W. if she knew

      of someone who would be interested, and H.W. stated that she did not know.

      Manologlou then asked H.W. if she had a camera that could be connected to a




      1
        IND. CODE § 35-50-2-5. We note that, effective July 1, 2014, a new version of this conspiracy to commit
      child molesting statute was enacted and that Class B felony conspiracy to commit child molesting is now a
      Level 3 felony. Because Manologlou committed her crime in 2013, we will apply the statute in effect at that
      time.

      Court of Appeals of Indiana | Memorandum Decision 58A01-1410-CR-469| June 18, 2015               Page 2 of 8
      laptop, and H.W. told her that she did not and asked Manologlou to “leave her

      alone.” (Tr. 46). Manologlou apologized for bothering her and ended the

      conversation. Immediately following the text message conversation, H.W.

      went to the police station and reported it to Officer Norman Rimstidt (“Officer

      Rimstidt”), an officer with the Rising Sun Police Department. Manologlou

      texted H.W. the next day, asking if she had given her number out to anyone,

      but H.W. did not respond.


[4]   On the same day that Manologlou had texted her original proposal to H.W.,

      Manologlou also texted T.W., H.W.’s stepmother, telling her that she wanted

      to discuss something with her and that she was coming over to her house.

      Manologlou went to T.W.’s house and made the same proposition to her that

      she had made to H.W. T.W. declined the offer, and Manologlou then angrily

      insulted T.W. and her roommate. Later that evening, Manologlou texted

      T.W., but she did not respond.


[5]   On September 25, 2013, Officer Rimstidt, pretending to be a thirteen-year-old

      girl named “Jenny,” contacted Manologlou via text message. “Jenny” told

      Manologlou that she had received her number from a friend and that she was

      interested in making some money. Manologlou proposed the same idea to

      “Jenny” that she had proposed to H.W. and T.W. Manologlou told “Jenny”

      that if she would have sex with her boyfriend in front of Manologlou’s male

      friend, she would be compensated with $3,000. “Jenny” agreed to participate,

      but she informed Manologlou that she could not drive to the location because

      she was only thirteen years old. Manologlou informed “Jenny” that it was

      Court of Appeals of Indiana | Memorandum Decision 58A01-1410-CR-469| June 18, 2015   Page 3 of 8
      okay, offered to pick her up, and told her that she had condoms. They agreed

      to meet that night.


[6]   Officer Rimstidt arranged for one of his secretaries to pose as “Jenny,” and she

      made two phone calls to Manologlou. In the first phone conversation, “Jenny”

      and Manologlou confirmed that they were meeting up that evening and

      confirmed the location. They also discussed putting Manologlou’s male friend

      on a three way call. They added the man on the first phone call conversation,

      but he never spoke. The male was later identified as Robert Wilt (“Wilt”). In

      the second phone conversation, “Jenny” and Manologlou discussed when

      “Jenny” would be paid. Manologlou told “Jenny” that she would not have the

      money that evening, but she would text her once she received it from Wilt.


[7]   Based on these conversations, Officer Rimstidt obtained a warrant to search

      Manologlou’s cell phone records. After serving the search warrant, he

      interviewed Manologlou, who admitted that Wilt had offered to pay her

      $10,000 if she arranged for someone to engage in sexual intercourse in front of

      him. She also admitted to proposing the agreement to H.W., T.W., and

      “Jenny,” whom she believed was thirteen years old. After the interview with

      Manologlou, Officer Rimstidt spoke with Wilt, and Wilt informed him that

      Manologlou had offered to masturbate her minor son on camera for the money.


[8]   On October 10, 2013, the State charged Manologlou with two counts of Class B

      felony attempt to commit promoting prostitution; Class C felony attempt to

      commit promoting prostitution; Class A felony conspiracy to commit child


      Court of Appeals of Indiana | Memorandum Decision 58A01-1410-CR-469| June 18, 2015   Page 4 of 8
       molesting; and Class C felony conspiracy to commit child exploitation. On

       August 22, 2014, the trial court granted the State’s motion to amend the Class

       A felony conspiracy to commit child molesting charge to a Class B felony, and

       Manologlou pled to the amended charge. The State dismissed the remaining

       charges in exchange for her guilty plea and her agreement to testify against

       Wilt.2


[9]    At the sentencing hearing, the court found that Manologlou’s guilty plea was a

       mitigating factor, but concluded that her prior criminal history and the nature

       and circumstances of her offense were aggravating factors. The trial court

       sentenced Manologlou to fifteen (15) years in the Department of Correction and

       ordered her to register as a sex offender for life. Manologlou now appeals. We

       will provide additional facts as necessary.


                                                     Decision
[10]   On appeal, Manologlou argues that her sentence is inappropriate in light of the

       nature of her offense and her character, and she requests that we revise her

       sentence pursuant to Indiana Appellate Rule 7(B).3 She requests that we

       suspend a portion of her sentence through probation.




       2
         Wilt, Manologlou’s codefendant, was charged with two counts of Class B felony attempt to commit
       promoting prostitution; Class C felony attempt to commit promoting prostitution; Class A felony conspiracy
       to commit child molesting; and Class C felony conspiracy to commit child exploitation.
       3
        Manologlou also makes several arguments concerning the weight that the trial court assigned to the
       aggravating and mitigating factors. We note that trial courts are no longer required to “weigh” aggravating

       Court of Appeals of Indiana | Memorandum Decision 58A01-1410-CR-469| June 18, 2015                Page 5 of 8
[11]   Under Appellate Rule 7(B), this Court is granted the authority to revise a

       sentence if, after due consideration of the trial court’s decision, we find that it is

       inappropriate in light of the nature of the offense and the character of the

       offender. Childress v. State, 848 N.E.2d 1073, 1079-80 (Ind. 2006). In reviewing

       the appropriateness of a sentence, we consider the defendant’s culpability, the

       severity of the crime, the damage done to others, and myriad other factors that

       come to light in a given case. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

       2008). We recognize the unique perspective a trial court has when making its

       decision, and that “the principal role of appellate review should be to attempt to

       leaven the outliers and to identify some guiding principles for trial courts and

       those charged with improvement of the sentencing statues, but not to achieve a

       perceived ‘correct’ result in each case.” Id. at 1225. The burden of persuading

       this Court that the sentence has met the inappropriateness standard of review is

       on the defendant. Childress, 848 N.E.2d at 1080.


[12]   The advisory sentence is the starting point of our review. Id. at 1081. Under

       INDIANA CODE § 35-50-2-5, a person who commits a Class B felony shall be

       imprisoned for a fixed term between six (6) years and twenty (20) years, with

       the advisory sentence being ten (10) years. Manologlou was sentenced to




       and mitigating factors. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218
       (Ind. 2007). Therefore, we need not address these arguments.

       Court of Appeals of Indiana | Memorandum Decision 58A01-1410-CR-469| June 18, 2015                   Page 6 of 8
       fifteen (15) years, which is five (5) years above the advisory sentence, and she

       contends that her sentence is inappropriate.4


[13]   Regarding the nature of the offense, Manologlou claims that the trial court

       should not have sentenced her to fifteen (15) years. She acknowledges that she

       propositioned a woman and underage children to engage in sexual activity, but

       she asserts that the nature of her crime was not “particularly disturbing”

       because no sexual acts actually took place. (Manologlou’s Br. 89).

       Manologlou also argues that although her crime involved her willingness to

       proposition a girl, whom she believed to be thirteen years old, to engage in

       sexual activities with someone in front of Wilt, the nature of the offense was

       lessened because that communication was initiated by the police. We disagree.


[14]   Manologlou approached multiple people with her proposition for them to have

       sexual intercourse in front of Wilt for money. Once H.W. rejected her, she

       asked H.W. if she had any friends who would be interested. Similarly, she

       insulted T.W. when she refused to participate. Determined to find someone to

       be a participant, when contacted by “Jenny”, whom she believed to be a

       thirteen-year-old girl, Manologlou asked her to engage in the sexual activity. In

       fact, though “Jenny” informed Manologlou of her age and that she could not




       4
         In Manologlou’s Reply Brief, she asserts the new argument that the nature of the offense did not warrant
       her sentence, because although “Jenny” was thirteen years old, the age of the victim was a statutory element
       of her offense. However, according to Indiana Appellate Rule 46(C), no new issues shall be raised in the
       reply brief. See also, Curtis v. State, 948 N.E.2d 1143, 1148 (Ind. 2011).



       Court of Appeals of Indiana | Memorandum Decision 58A01-1410-CR-469| June 18, 2015                Page 7 of 8
       drive to the location, Manologlou assured “Jenny” that it was okay and that she

       could pick her up and provide condoms. Manologlou’s interactions showed

       that she was bound and determined to find someone to participate in the

       arrangement, even if that participant was a thirteen-year-old girl.


[15]   As to Manologlou’s character, the record reveals an escalating trend in criminal

       behavior. For example, her prior criminal history consists of a Class D felony

       theft conviction from 2008 and a false informing misdemeanor in 2010 that was

       dismissed through her participation in a pre-trial diversion agreement.

       Manologlou points out that she successfully completed the probationary terms

       of her felony theft conviction and that the conviction was unrelated to her

       current conviction. However, although Manologlou completed her probation

       without revocation, she completed it only because the State chose to not file a

       petition to revoke her probation when she committed a new offense. In

       addition, the trial court noted that Manologlou’s willingness to masturbate her

       own son on camera to obtain the money from Wilt speaks to the poor nature of

       her character.


[16]   Manologlou has not persuaded us that her sentence is inappropriate in light of

       the nature of her offense and her character. Therefore, we affirm the trial

       court’s sentencing decision.


[17]   Affirmed.


       Crone, J., and Brown, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 58A01-1410-CR-469| June 18, 2015   Page 8 of 8